Citation Nr: 0333433	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  02-17 610A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
left knee strain.

2.  Entitlement to service connection for cervical spine 
disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.



ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from September 1978 to June 
1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by which 
the RO increased the evaluation of the veteran's service 
connected left knee strain to 10 percent effective January 7, 
2002; denied service connection for a cervical spine 
disorder; and denied service connection for a left shoulder 
disorder.  

REMAND

Increased Rating

The veteran contends that his service-connected left knee 
strain should be evaluated as at least 20 percent disabling.  
In support of this contention the veteran relates that he has 
difficulty getting out of bed, pain when trying to walk, 
difficulty climbing stairs, and sharp pain when kneeling 
down.

As noted above, the RO assigned a 10 percent evaluation to 
the veteran's service-connected left knee strain from January 
7, 2002 for slight recurrent subluxation or lateral 
instability under Diagnostic Code 5257.  In reaching this 
decision, the RO considered a May 2002 VA examination report 
that noted a history of left knee strain with persistent 
problems that were described as not severe and not resulting 
in surgery.  Therein, the examiner related that there was 
some aching and soreness with heavy repetitive use.  There 
was some retropatellar pain and crepitation.  A physical 
examination of the left knee revealed some retropatellar 
crepitation on motion.  The veteran's range of motion was 
from 0 degrees to 140 degrees of flexion with pain only at 
the extremes.  There was only mild pain with active and 
passive motion, with and without resistance, and there was no 
effusion.  The knee was stable to medial, lateral and 
anteroposterior testing.  The examiner diagnosed left knee 
strain with chondromalacia.  

The veteran has complained of aching and soreness with heavy, 
repetitive use.  He also complains of pain on motion.  While 
the examiner noted pain at the extremes of motion, what is 
considered extreme is not noted.  Furthermore, it is not 
evident that the examiner evaluated any fatigability or 
weakness in the knee.  The Board is cognizant that the RO 
evaluated the veteran's left knee strain under Diagnostic 
Code 5257, which is not predicated on limitation of motion.  
See Johnson v. Brown, 9 Vet App 7 (1996).  Nevertheless, 
because a higher disability evaluation is possible under the 
limitation of motion regulations, an examination that 
evaluates functional loss due to pain, weakness, and 
fatigability is warranted.  38 C.F.R. §§ 4.7, 4.40, 4.45 
(2003); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
VAOPGCPREC 9-98 (August 14, 1998).  

The Board also observes that while the veteran was notified 
of the regulatory requirements for a rating in excess of 10 
percent by way of the rating decision and statement of the 
case, it is not clear that the requirement to notify the 
veteran of the evidence needed to substantiate the claim as 
set forth in the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) has been met.  Consequently, the RO should 
determine whether additional notification is needed in this 
regard.  

Service Connection

In May 2002 the veteran was provided a VA spine examination.  
The report of this examination presented a diagnosis of 
degenerative disk disease of the cervical spine.  The 
examiner did not provide a medical opinion as to whether the 
degenerative disk disease of the cervical spine was related 
to events during the veteran's service.  

Service medical records include a clinical record cover sheet 
reporting a cause of injury of veteran being struck in the 
head by a 2 by 4 that fell from a doorway in April 1979.  The 
cover sheet indicated the clinical service provided as 
surgery and presented a diagnosis of brain concussion.  A 
sick call note in October 1980 reflects treatment provided 
for complaints of lower back pain spread to the cervical 
spine.  An x-ray report later that month presented the 
conclusion that there were probable muscle spasms in the 
cervical spine.  In July 1981, the veteran complained that 
his neck was sore.  The separation examination report dated 
in November 1994 noted a painful neck in 1989 due to 
recurrent back pain, self-treated and on going.  

Given the present competent evidence of a current diagnosed 
disability, combined with evidence of an injury to the head 
with complaints of neck problems during service and the 
veteran's contentions that the disability is associated with 
the event during service, a medical examination is necessary 
to decide the claim.  38 C.F.R. § 3.159 (2003).  

Additionally, the RO should assure that all relevant 
treatment records are associated with the claims file.  In 
this regard, the Board observes that presently the claims 
file contains the service medical records, reports of VA 
examinations conducted in July 1995 and May 2002, the report 
of a visit to the Ellsworth family practice clinic in 
December 2001, and the report of a visit to the Spine Center 
in January 2002.  A VA Form 21-4142 dated in February 2002 
indicates that there are "retiree medical records" from 
1995 to the present showing treatment for neck pain.  These 
records do not appear in the claims file and it is not 
apparent that any request was made to obtain these records.  
Given that the veteran reports continuous problems with the 
neck for the past 15 years, attempts should be made to obtain 
these records.  

In a March 2002 VA Form 21-4138, the veteran stated that one 
of the doctors commented that a sudden "swapping" of the 
neck may have set this pain in motion and over the years it 
progressed.  It is not clear whether the veteran is referring 
to a doctor in service or after separation.  The veteran 
should be asked to identify this health care provider and if 
appropriate obtain records reflecting the referenced opinion.  

The January 2002 Spine Center Report notes that it should be 
considered to be a referral to neurology in the state of 
Ohio.  There are no records in the claims file of any 
treatment after that January 2002 Spine Center report.  If 
the veteran was provided neurological treatment relevant to 
the cervical spine disorder after January 2002, the veteran 
should be asked to identify records of that treatment.  

Since this matter must be remanded, the RO should evaluate 
whether additional development is needed to satisfy the 
notification requirements under the Veterans Claims 
Assistance Act of 2000.  Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The Board notes 
that the RO sent the veteran a letter dated in February 2002 
explaining what evidence was needed to establish service 
connection, asking for information as to any records that the 
veteran thought might help his claim, indicating where to 
send that evidence, and relating how VA would help the 
veteran obtain the evidence.  The RO asked the veteran to 
provide the information within 60 days and noted that if the 
information was received within one year the veteran might be 
able to get paid from the date of the claim.  

A United States Court of Appeals for the Federal Circuit 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003), invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Federal Circuit reached a 
conclusion similar to that in Disabled Am. Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a § 5103 notice was misleading 
and detrimental to claimants whose claims were prematurely 
denied short of the statutory one-year period provided for 
response.  Thus, in issuing notices under 38 U.S.C.A. 
§ 5103(a) the RO should ensure that the statutory one-year 
period is permitted for response.  The RO should take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a notice for additional evidence under 38 U.S.C.A. 
§ 5103(a).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are met.  The RO should 
also see that the statutory provisions of 
the VCAA and implementing regulations found 
at 38 C.F.R. § 3.159 are followed, with the 
exception of the 30-day time limit 
provision set forth in 38 C.F.R. § 3.159 
(b)(1) (2003).  See Paralyzed Veterans of 
Am. v. Sec'y of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003); Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003); and 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

2.  The RO should ask the veteran to 
furnish the names and addresses of all 
medical care providers who treated the 
veteran for cervical spine or left 
shoulder problems since his separation 
from service in 1995.  In particular, the 
RO should ask the veteran to identify the 
doctor to whom he referred in the 
veteran's March 2002 statement.  The 
veteran indicated that this doctor stated 
that a sudden hit to the neck may have 
set his pain in motion that over the 
years progressed.  The RO should 
determine whether obtaining records 
reflecting that healthcare provider's 
opinion is warranted.  The RO should ask 
the veteran to identify all health care 
providers who have treated his neck or 
shoulder problems after January 2002 and 
provide any necessary authorizations for 
the release of pertinent records from 
these providers.  After securing the 
necessary release(s), the RO should 
obtain these records.  

3.  After the above-requested development 
has been completed, the veteran should be 
scheduled for a VA orthopedic 
examination.  The examiner should review 
the claims folder and a copy of this 
remand before examining the veteran.  
Thereafter, the examiner should be 
directed to conduct range of motion 
studies on the veteran's left knee.  The 
examiner should be asked to indicate 
whether there is any limitation in the 
range of motion attributable to the 
veteran's service-connected left knee 
strain.  If there is clinical evidence of 
pain on motion, the examiner should 
indicate the degree of motion at which 
such pain begins.  Then, after reviewing 
the veteran's complaints and medical 
history, the examiner should render an 
opinion, based upon his or her best 
medical judgment, as to the extent to 
which the veteran experiences functional 
impairments due to weakness, excess 
fatigability, incoordination, 
instability, pain, or flare-ups, etc., 
and should portray these factors in terms 
of the applicable rating criteria.  The 
examiner should opine as to whether any 
observed laxity or instability is 
considered "severe," "moderate," or 
"slight."  

4.  The veteran should be afforded a VA 
orthopedic examination of his cervical 
spine problem.  The examiner should 
review the claims folder and a copy of 
this remand before examining the veteran.  
The examiner should be asked to determine 
the nature and etiology of any existing 
cervical spine problem.  The examiner 
should also be asked to render an opinion 
as to whether any identified problem is 
related to the veteran's service.  In 
reaching this conclusion, the examiner 
should consider the service medical 
records showing treatment after having 
been hit in the head by a board in 1979, 
the records of treatment for a sore neck, 
and the separation examination notation 
of pain in the neck since 1989.  The 
examiner should also consider the Spine 
Center report dated in January 2002 
noting a history of a fall in December 
2001.  The examiner should explain the 
rationale for any opinions provided.

5.  After all of the above development 
has been completed, the RO should again 
review the record, including the newly 
obtained evidence.  If any additional 
development is warranted in light of any 
newly received evidence, that development 
should be accomplished.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.

After giving the veteran an opportunity to respond to the 
SSOC and after expiration of the period for response as set 
forth in 38 U.S.C.A. § 5103(b) (West 2002), the case should 
be returned to the Board.  (The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).)

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

